Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 07/12/2022 for application number 16/519,057. 

Response to Amendments
3.	The Amendment filed 07/12/2022 has been entered. Claims 1, 19, and 20 have been amended. Claims 1-20 remain pending in the application. 

4.	Applicant’s amendment to the specification has been fully considered and is persuasive. The objection to this specification is respectfully withdrawn.

Response to Arguments
5.	Argument 1, Applicant argues that any combination of Oku and Miida fails to disclose, suggest, or otherwise render obvious the amended features of claim 13. Accordingly, claim 13 is patentable over any combination of Oku and Miida.
6.	Responding to Argument 1, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Oki, is applied.

Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oku et al. (U.S. Patent Application Pub. No. US 20130016393 A1) in view of Miida et al. (U.S. Patent Application Pub. No. US  20020049839 A1) in view of Oki et al. (U.S. Patent Application Pub. No. US  20040205260 A1).

Claim 13: Oku teaches a user management method comprising: 
storing, in a storage device (i.e. FIG. 6, are each implemented by hardware devices of any desired number of server computers that are shown in FIG. 3, in cooperation with a plurality of instructions generated by the CPU 201 according to a control program stored in the ROM 202; para. [0080]), appliance use information including an operating state of each of one or more appliances when each of the one or more appliances was used (i.e.  FIG. 6, a functional structure of a selected portion of the image forming system of FIG. 1 is explained according to an example embodiment of the present invention. For the descriptive purposes, the functional structure of FIG. 6 shows a portion of the image forming system of FIG. 1, which is related to management and analysis of function execution log data indicating one or more functions that have been executed at the image forming apparatus 10; para. [0069]); 
analyzing, by a server device (i.e. FIG. 6, are each implemented by hardware devices of any desired number of server computers that are shown in FIG. 3, in cooperation with a plurality of instructions generated by the CPU 201 according to a control program stored in the ROM 202; para. [0080]), the appliance use information stored in the storing to (i.e. the services provider manages and analyzes function execution log data indicating a log of one or more specific functions of the image forming apparatus 10 that are executed in response to a user instruction to generate an analysis result; para. [0038])
(i) determine, for each of all of the functions of the one or more appliances, a use frequency indicating a number of times (i.e. The memory control 19 stores a function ID for identifying a function that is executed at the image forming apparatus 10, and a number of executions (a number of jobs) the function specified by the function ID has been executed, in association with each other in the execution log memory 1001; para. [0073]) or a length of a period the function was used in a predetermined period (i.e. in order to analyze log information for a specific image forming apparatus 10, the memory control 59 of the widget log management system 50 uses a specific device ID of the specific image forming apparatus 10 to read out all entries of usage log data that corresponds to the specific device ID of the image forming apparatus 10 for a predetermined time period, from the usage log memory 5001; para. [0125, 0133]), 
(ii) identify, from among all of the functions of the one or more appliances (i.e. fig. 1, the image forming apparatus 10 may be implemented by a printer, copier, facsimile, scanner, or a multifunction peripheral (MFP) capable of performing a plurality of image processing and/or image forming functions; para. [0033]), one or more first functions having the use frequency less than or equal to a threshold value (i.e. the services provider informs the user of one or more functions of the image forming apparatus 10 that are rarely or never used by the user. The services provider further teaches the user how to use the functions of the image forming apparatus 10 that are rarely or never used to help the user to utilize more of the functions that are available to the user, thus improving customer satisfaction; para. [0038]), and 
calculate, as a level of full use of each of the one or more appliances (i.e. the services provider manages and analyzes function execution log data indicating a log of one or more specific functions of the image forming apparatus 10 that are executed in response to a user instruction to generate an analysis result. Based on the analysis result, the services provider provides the user with proposals on how to use the image forming apparatus 10, based on the environment in which the user operates; para. [0038]); and
providing, by the server device, a notice for prompting to use the identified one or more first functions if one of the identified first functions identified in the identifying concerns of each of the one or more appliances (i.e. With the execution log data stored in the execution log memory 4001, the services provider can obtain information regarding a specific customer who has used a specific function of the image forming apparatus 10 at a specific date/time. Using this information, the services provider is able to identify one or more functions that are rarely used or never used by the specific customer, and provides such information to the customer to encourage the customer to use such functions; para. [0106]).
Oku does not explicitly teach a value of a proportion obtained by dividing (a) a number obtained by subtracting a total number of the identified one or more first functions from the total number of all of the functions by (b) a total number of all of the functions of the one or more appliances; and performing maintenance of each of the one or more appliances, the maintenance including cleaning of the one or more appliances.
	However, Miida teaches calculate (i.e. the center analyzes which function is the least frequently used function. And, the customer is provided with information representing how to use that function, in order to promote the usage of the function; para. [0040]), as a level of full use of each of the one or more appliances, a value of a proportion obtained by dividing (a) a number obtained by subtracting a total number of the identified one or more first functions from the total number of all of the functions by (b) a total number of all of the functions of the one or more appliances (i.e. As shown in FIG. 3, information representing the status of the copiers 300 may include the number of read papers and the number of copied papers. Specification information may include the number of papers used according to each paper size (Japanese standard paper size) and the percentage of executed optional operations, within a predetermined period; para. [0145]); and performing maintenance of each of the one or more appliances (i.e. the user can be informed about the timing for replenishing/replacing any expendable supply (e.g. toner, paper, etc.) in the copier 300, based on the collected status information; para. [0253]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Oku to include the feature of Miida. One would have been motivated to make this modification because the center analyzes which function is the least frequently used function. And, the customer is provided with information representing how to use that function, in order to promote the usage of the function for more convenience, efficiency, and the like.
However, Oki teaches the maintenance including cleaning of the one or more appliances (i.e. fig. 8, the maintenance utility recognizes the operation instructed or inputted by the method whereby the user clicks the cleaning button 801 displayed on the monitor 1206, Cleaning Button, head cleaning is executed to improve choking of nozzle of print head; para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Oku and Miida to include the feature of Oki. One would have been motivated to make this modification because it helps to prolong the life of the device.

Claim 14: Oku, Miida, and Oki teach the user management method according to Claim 13. Oku further teaches wherein in the analyzing, one or more second functions are identified from among the plurality of functions of each of the one or more appliances based on the appliance use information, and a use frequency of 2each of the one or more second functions identified is calculated based on the appliance use information, the one or more second functions each achieving the operating state of each of the one or more appliances indicated by the appliance use information (i.e. as illustrated in FIG. 11, the execution log memory 4001 stores, for each entry of a device ID of the image forming apparatus 10 ("sender") that sends the execution log data and a transmission date/time of the execution log data, a plurality of function IDs each identifying a specific function executed at the sender and a number of which the specific function is executed; para. [0105]), and the one or more first functions identified include (i) a function having a use frequency less than or equal to a threshold value among the one or more second functions of each of the one or more appliances, and (ii) a function not used among the plurality of functions excluding the one or more second functions (i.e. the services provider informs the user of one or more functions of the image forming apparatus 10 that are rarely or never used by the user. The services provider further teaches the user how to use the functions of the image forming apparatus 10 that are rarely or never used to help the user to utilize more of the functions that are available to the user, thus improving customer satisfaction; para. [0038]).

Claim 15: Oku, Miida, and Oki teach the user management method according to Claim 13. Oku further teaches wherein the threshold value is zero, and the one or more first functions have never been used among the plurality of functions of each of the one or more appliances (i.e. the services provider informs the user of one or more functions of the image forming apparatus 10 that are rarely or never used by the user. The services provider further teaches the user how to use the functions of the image forming apparatus 10 that are rarely or never used to help the user to utilize more of the functions that are available to the user, thus improving customer satisfaction; para. [0038]).

Claim 16: Oku, Miida, and Oki teach the user management method according to Claim 13. Oku further teaches wherein full use of each of the one or more appliances occurs when the use frequency of each of the plurality of functions of each of the one or more appliances is greater than the threshold value (i.e. the services provider informs the user of one or more functions of the image forming apparatus 10 that are rarely or never used by the user. The services provider further teaches the user how to use the functions of the image forming apparatus 10 that are rarely or never used to help the user to utilize more of the functions that are available to the user, thus improving customer satisfaction; para. [0038]).
Miida further teaches wherein full use of each of the one or more appliances occurs when the use frequency of each of the plurality of functions of each of the one or more appliances is greater than the threshold value (i.e. if there is a time zone showing working rate exceeding the threshold rate % (Step S331: Yes), i.e. if the copier 300 is intensively used during a predetermined time zone; para. [0228]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Oku and Oki to include the feature of Miida. One would have been motivated to make this modification because the center analyzes which function is the least frequently used function. And, the customer is provided with information representing how to use that function, in order to promote the usage of the function for more convenience, efficiency, and the like.

Claim 17: Oku, Miida, and Oki teach the user management method according to Claim 13. Oku further teaches wherein the one or more appliances are two or more appliances (i.e. as illustrated in FIG. 11, the execution log memory 4001 stores, for each entry of a device ID of the image forming apparatus 10 ("sender") that sends the execution log data and a transmission date/time of the execution log data, a plurality of function IDs each identifying a specific function executed at the sender and a number of which the specific function is executed; para. [0105]), in the analyzing, a level of full use among the two or more appliances used during a same time period is further calculated (i.e. the memory control 59 searches the execution log memory 4001 to obtain data entries of the execution log data including the specific device ID, which is the same device ID included in the usage log data subjected for analysis, for a specific time period. Since this example is to generate an analysis result indicating the usage of the specific widget, the time period subjected for analysis of the execution log data is set before the average date/time on which the widget is installed onto the user terminal 20 of the customer; para. [0133]).

Claim 18: Oku, Miida, and Oki teach the user management method according to Claim 13. Oku further teaches comprising communicating, by the server device, with each of the one or more appliances to receive the appliance use information of each of the one or more appliances, wherein the appliance identification information is for identifying a type of each of the one or more appliances (i.e. The image forming apparatus 10 may be implemented by a printer, copier, facsimile, scanner, or a multifunction peripheral (MFP) capable of performing a plurality of image processing and/or image forming functions. The image forming system of FIG. 1 may include an information processing apparatus in addition to or in replace of the image forming apparatus 10, such as a personal computer (PC), or a personal digital assistant (PDA) such as a portable phone, a game machine with communication capability, digital camera with communication capability, watch with communication capability, etc. The PC includes any desired computer including, for example, a notebook, desktop, or tablet. For simplicity, the image forming apparatus 10 is assumed to be one example of the information processing apparatus; para. [0033]), and in the analyzing, the appliance use information of each of the one or more appliances is analyzed to identify a function from among a plurality of functions of each type of each of the one or more appliances as the one or more first functions, the function having a use frequency less than or equal to a threshold value determined for each of the one or more appliances (i.e. the services provider informs the user of one or more functions of the image forming apparatus 10 that are rarely or never used by the user. The services provider further teaches the user how to use the functions of the image forming apparatus 10 that are rarely or never used to help the user to utilize more of the functions that are available to the user, thus improving customer satisfaction; para. [0038]).

Claim 19: Oku teaches a server device comprising control circuitry and a storage device i.e. FIG. 6, are each implemented by hardware devices of any desired number of server computers that are shown in FIG. 3, in cooperation with a plurality of instructions generated by the CPU 201 according to a control program stored in the ROM 202; para. [0080]), the control circuitry operative to:
store, in the storage device (i.e. FIG. 6, are each implemented by hardware devices of any desired number of server computers that are shown in FIG. 3, in cooperation with a plurality of instructions generated by the CPU 201 according to a control program stored in the ROM 202; para. [0080]), appliance use information including an operating state of each of one or more appliances when each of the one or more appliances was used (i.e.  FIG. 6, a functional structure of a selected portion of the image forming system of FIG. 1 is explained according to an example embodiment of the present invention. For the descriptive purposes, the functional structure of FIG. 6 shows a portion of the image forming system of FIG. 1, which is related to management and analysis of function execution log data indicating one or more functions that have been executed at the image forming apparatus 10; para. [0069]); 
analyze (i.e. FIG. 6, are each implemented by hardware devices of any desired number of server computers that are shown in FIG. 3, in cooperation with a plurality of instructions generated by the CPU 201 according to a control program stored in the ROM 202; para. [0080]) the appliance use information stored in the storage device to (i.e. the services provider manages and analyzes function execution log data indicating a log of one or more specific functions of the image forming apparatus 10 that are executed in response to a user instruction to generate an analysis result; para. [0038])
(i) determine, for each of all of the functions of the one or more appliances, a use frequency indicating a number of times (i.e. The memory control 19 stores a function ID for identifying a function that is executed at the image forming apparatus 10, and a number of executions (a number of jobs) the function specified by the function ID has been executed, in association with each other in the execution log memory 1001; para. [0073]) or a length of a period the function was used in a predetermined period (i.e. in order to analyze log information for a specific image forming apparatus 10, the memory control 59 of the widget log management system 50 uses a specific device ID of the specific image forming apparatus 10 to read out all entries of usage log data that corresponds to the specific device ID of the image forming apparatus 10 for a predetermined time period, from the usage log memory 5001; para. [0125, 0133]), 
(ii) identify, from among all of the functions of the one or more appliances (i.e. fig. 1, the image forming apparatus 10 may be implemented by a printer, copier, facsimile, scanner, or a multifunction peripheral (MFP) capable of performing a plurality of image processing and/or image forming functions; para. [0033]), one or more first functions having the use frequency less than or equal to a threshold value (i.e. the services provider informs the user of one or more functions of the image forming apparatus 10 that are rarely or never used by the user. The services provider further teaches the user how to use the functions of the image forming apparatus 10 that are rarely or never used to help the user to utilize more of the functions that are available to the user, thus improving customer satisfaction; para. [0038]), and 
calculate, as a level of full use of each of the one or more appliances (i.e. the services provider manages and analyzes function execution log data indicating a log of one or more specific functions of the image forming apparatus 10 that are executed in response to a user instruction to generate an analysis result. Based on the analysis result, the services provider provides the user with proposals on how to use the image forming apparatus 10, based on the environment in which the user operates; para. [0038]); and
provide, by the server device, a notice for prompting to use the identified one or more first functions if one of the identified first functions identified in the identifying concerns of each of the one or more appliances (i.e. With the execution log data stored in the execution log memory 4001, the services provider can obtain information regarding a specific customer who has used a specific function of the image forming apparatus 10 at a specific date/time. Using this information, the services provider is able to identify one or more functions that are rarely used or never used by the specific customer, and provides such information to the customer to encourage the customer to use such functions; para. [0106]).
Oku does not explicitly teach a value of a proportion obtained by dividing (a) a number obtained by subtracting a total number of the identified one or more first functions from the total number of all of the functions by (b) a total number of all of the functions of the one or more appliances; and performing maintenance of each of the one or more appliances, the maintenance including cleaning of the one or more appliances.
	However, Miida teaches calculate (i.e. the center analyzes which function is the least frequently used function. And, the customer is provided with information representing how to use that function, in order to promote the usage of the function; para. [0040]), as a level of full use of each of the one or more appliances, a value of a proportion obtained by dividing (a) a number obtained by subtracting a total number of the identified one or more first functions from the total number of all of the functions by (b) a total number of all of the functions of the one or more appliances (i.e. As shown in FIG. 3, information representing the status of the copiers 300 may include the number of read papers and the number of copied papers. Specification information may include the number of papers used according to each paper size (Japanese standard paper size) and the percentage of executed optional operations, within a predetermined period; para. [0145]); and performing maintenance of each of the one or more appliances (i.e. the user can be informed about the timing for replenishing/replacing any expendable supply (e.g. toner, paper, etc.) in the copier 300, based on the collected status information; para. [0253]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Oku to include the feature of Miida. One would have been motivated to make this modification because the center analyzes which function is the least frequently used function. And, the customer is provided with information representing how to use that function, in order to promote the usage of the function for more convenience, efficiency, and the like.
However, Oki teaches the maintenance including cleaning of the one or more appliances (i.e. fig. 8, the maintenance utility recognizes the operation instructed or inputted by the method whereby the user clicks the cleaning button 801 displayed on the monitor 1206, Cleaning Button, head cleaning is executed to improve choking of nozzle of print head; para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Oku and Miida to include the feature of Oki. One would have been motivated to make this modification because it helps to prolong the life of the device.

Claim 20: Oku teaches a server device comprising control circuitry and a storage device, the control circuitry operative to: 
store, in the storage device (i.e. FIG. 6, are each implemented by hardware devices of any desired number of server computers that are shown in FIG. 3, in cooperation with a plurality of instructions generated by the CPU 201 according to a control program stored in the ROM 202; para. [0080]), appliance use information including an operating state of each of two or more appliances (i.e. as illustrated in FIG. 11, the execution log memory 4001 stores, for each entry of a device ID of the image forming apparatus 10 ("sender") that sends the execution log data and a transmission date/time of the execution log data, a plurality of function IDs each identifying a specific function executed at the sender and a number of which the specific function is executed; para. [0105]) when each of the two or more appliances were used (i.e.  FIG. 6, a functional structure of a selected portion of the image forming system of FIG. 1 is explained according to an example embodiment of the present invention. For the descriptive purposes, the functional structure of FIG. 6 shows a portion of the image forming system of FIG. 1, which is related to management and analysis of function execution log data indicating one or more functions that have been executed at the image forming apparatus 10; para. [0069]); 
analyze (i.e. FIG. 6, are each implemented by hardware devices of any desired number of server computers that are shown in FIG. 3, in cooperation with a plurality of instructions generated by the CPU 201 according to a control program stored in the ROM 202; para. [0080]) the appliance use information stored in the storage device to (i.e. the services provider manages and analyzes function execution log data indicating a log of one or more specific functions of the image forming apparatus 10 that are executed in response to a user instruction to generate an analysis result; para. [0038])
(i) determine, for each of all of the functions of the two or more appliances, a use frequency indicating a number of times (i.e. The memory control 19 stores a function ID for identifying a function that is executed at the image forming apparatus 10, and a number of executions (a number of jobs) the function specified by the function ID has been executed, in association with each other in the execution log memory 1001; para. [0073]) or a length of a period the function was used in a predetermined period (i.e. in order to analyze log information for a specific image forming apparatus 10, the memory control 59 of the widget log management system 50 uses a specific device ID of the specific image forming apparatus 10 to read out all entries of usage log data that corresponds to the specific device ID of the image forming apparatus 10 for a predetermined time period, from the usage log memory 5001; para. [0125, 0133]), 
(ii) identify, from among all of the functions of the two or more appliances (i.e. as illustrated in FIG. 11, the execution log memory 4001 stores, for each entry of a device ID of the image forming apparatus 10 ("sender") that sends the execution log data and a transmission date/time of the execution log data, a plurality of function IDs each identifying a specific function executed at the sender and a number of which the specific function is executed; para. [0105]), one or more first functions having the use frequency less than or equal to a threshold value (i.e. the services provider informs the user of one or more functions of the image forming apparatus 10 that are rarely or never used by the user. The services provider further teaches the user how to use the functions of the image forming apparatus 10 that are rarely or never used to help the user to utilize more of the functions that are available to the user, thus improving customer satisfaction; para. [0038]), and 
(iii) calculate, as a level of full use of each of the two or more appliances (i.e. the services provider manages and analyzes function execution log data indicating a log of one or more specific functions of the image forming apparatus 10 that are executed in response to a user instruction to generate an analysis result. Based on the analysis result, the services provider provides the user with proposals on how to use the image forming apparatus 10, based on the environment in which the user operates; para. [0038]); and 
provide a notice for prompting to use the identified one or more first functions if one of the identified first functions identified using the appliance use information stored in the storage device concerns of each of the two or more appliances (i.e. With the execution log data stored in the execution log memory 4001, the services provider can obtain information regarding a specific customer who has used a specific function of the image forming apparatus 10 at a specific date/time. Using this information, the services provider is able to identify one or more functions that are rarely used or never used by the specific customer, and provides such information to the customer to encourage the customer to use such functions; para. [0106]).
Oku does not explicitly teach a value of a proportion obtained by dividing (a) a number obtained by subtracting a total number of the identified one or more first functions from the total number of all of the functions by (b) a total number of all of the functions of the appliance; and performing maintenance of each of the one or more appliances, the maintenance including cleaning of the one or more appliances.
	However, Miida teaches calculate (i.e. the center analyzes which function is the least frequently used function. And, the customer is provided with information representing how to use that function, in order to promote the usage of the function; para. [0040]), as a level of full use of each of the two or more appliances, a value of a proportion obtained by dividing (a) a number obtained by subtracting a total number of the identified one or more first functions from the total number of all of the functions by (b) a total number of all of the functions of the two or more appliances (i.e. figs. 1, 3, information representing the status of the copiers 300 may include the number of read papers and the number of copied papers. Specification information may include the number of papers used according to each paper size (Japanese standard paper size) and the percentage of executed optional operations, within a predetermined period; para. [0145]); and performing maintenance of each of the two or more appliances (i.e. the user can be informed about the timing for replenishing/replacing any expendable supply (e.g. toner, paper, etc.) in the copier 300, based on the collected status information; para. [0253]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Oku to include the feature of Miida. One would have been motivated to make this modification because the center analyzes which function is the least frequently used function. And, the customer is provided with information representing how to use that function, in order to promote the usage of the function for more convenience, efficiency, and the like.
However, Oki teaches the maintenance including cleaning of the one or more appliances (i.e. fig. 8, the maintenance utility recognizes the operation instructed or inputted by the method whereby the user clicks the cleaning button 801 displayed on the monitor 1206, Cleaning Button, head cleaning is executed to improve choking of nozzle of print head; para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Oku and Miida to include the feature of Oki. One would have been motivated to make this modification because it helps to prolong the life of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Boyer et al. (Pub. No. US 20040204780 A1), self-clean operation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN H TRAN/Primary Examiner, Art Unit 2173